[exh101amendedandrestated001.jpg]
1 AMENDED AND RESTATED KNOLL, INC. 2018 STOCK INCENTIVE PLAN ARTICLE 1 PURPOSE
1.1 GENERAL. The purpose of the Knoll, Inc. 2018 Stock Incentive Plan (the
“Plan”) is to promote the success and enhance the value of Knoll, Inc. (the
“Company”) by linking the personal interests of employees, officers and
directors of the Company to those of Company shareowners and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. ARTICLE 2 DEFINITIONS
2.1 DEFINITIONS. As used in this plan, the following words and phrases shall
have the following meanings: “Award” means an award of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Awards, Dividend Equivalents, or any other right or interest relating to Stock
or cash, made to an Eligible Participant under the Plan. “Award Agreement” means
a written document, in such form as the Committee prescribes from time to time,
setting forth the terms and conditions of an Award. The Committee may provide
for the use of electronic, internet or other non-paper Award Agreements, and the
use of electronic, internet or other non-paper means for the acceptance thereof
and actions thereunder by a Participant. “Award Date” of an Award means the
first date on which all necessary corporate action has been taken to approve the
grant of the Award as provided in the Plan, or such later date as is determined
and specified as part of that authorization process. “Board” means the Board of
Directors of the Company. “Change in Control” For purposes of this Plan, (i) if
there is an employment agreement or a change in control agreement between the
participant and the Company or any of its Subsidiaries in effect, “Change in
Control” shall have the same definition as the definition of “Change in Control”
contained in such employment agreement or change in control agreement (unless
the amount involved is subject to Section 409A of the Code and such definition
does not comply with Section 409A(2)(c)(v) of the Code), or (ii) if “Change in
Control” is not defined in such employment agreement or change in control
agreement (or the amount involved is subject to Section 409A of the Code and
such definition does not comply with Section 409A(2)(c)(v) of the Code), or if
there is no employment agreement or change in control agreement between the
participant and the Company or any of its Subsidiaries in effect, a “Change in
Control” of the Company shall be deemed to have occurred upon any of the
following events: (i) any person or other entity (other than any of the
Company’s Subsidiaries or any employee benefit plan sponsored by the Company or
any of its Subsidiaries) including any person as defined in Section 13(d)(3) of
the Exchange Act, becomes the beneficial owner, as defined in Rule 13d-3 under
the Exchange Act, directly or indirectly, of more than 50% of the total combined
voting power of all classes of capital stock of the Company normally entitled to
vote for the election of directors of the Company (the “Voting Stock”);



--------------------------------------------------------------------------------



 
[exh101amendedandrestated002.jpg]
2 (ii) the Company consummates the sale of all or substantially all of the
property or assets of the Company; (iii) the Company consummates a consolidation
or merger of the Company with another corporation (other than with any of the
Company’s Subsidiaries), and as a result, the stockholders of the Company
immediately before the occurrence of the consolidation or merger own, in the
aggregate, not more than 50% of the Voting Stock of the surviving entity; or
(iv) a change in the Company’s Board occurs with the result that, within any
12-month period, the members of the Board as of the beginning of such period
(the “Incumbent Directors”) no longer constitute a majority of such Board,
provided that any person becoming a director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest or the settlement thereof, including but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose election or nomination for election was supported by at least a majority
of the then Incumbent Directors shall be considered an Incumbent Director for
purposes hereof. This definition shall be interpreted and applied as necessary
to avoid imposition of the taxes and interest under Section 409A of the Code.
Additionally, no Change in Control will be deemed to have occurred under clause
(i), (ii) or (iii) if, subsequent to such time as a Change in Control would
otherwise be deemed to have occurred, a majority of the Board in office prior to
such Change in Control determines otherwise. “Code” means the Internal Revenue
Code of 1986, as amended from time to time. For purposes of this Plan,
references to sections of the Code shall be deemed to include references to any
applicable regulations thereunder and any successor or similar provision.
“Committee” means the Compensation Committee of the Board. “Company” means
Knoll, Inc., a Delaware corporation, and its successors. “Continuous Service”
means the absence of any interruption or termination of service as an employee,
officer or director of the Company or any Subsidiary, as applicable; Continuous
Service will not be interrupted under any of the following cases: (i) a
Participant transfers employment, without interruption, between the Company and
an Subsidiary or between Subsidiaries, (ii) in the case of a spin-off, sale or
disposition of the Participant’s employer from the Company or any Subsidiary,
but only if the Committee determines before the transaction closes that it will
not result in an interruption of service; or (iii) the Participant is granted an
unpaid leave of absence authorized in writing by the Company prior to its
commencement that does not exceed twelve months. The Committee has final and
conclusive authority to determine whether any other leave of absence constitutes
a termination of Continuous Service. Any other leave of absence granted to a
Participant must constitute a “bona fide leave of absence” under Treas. Reg.
Section 1.409A-1(h) if the Participant’s Award is subject to Code Section 409A.
“Covered Person” means the named executive officers for purposes of the
Company’s annual proxy statement in a given year. “Disability” means, except as
otherwise determined pursuant to an Award Agreement, a condition for which the
Participant becomes eligible for a disability benefit under the long term
disability insurance policy issued to the Company, or under any other long term
disability plan which hereafter may be maintained by the Company, whether or not
the Participant is covered by such plan. In the event of a



--------------------------------------------------------------------------------



 
[exh101amendedandrestated003.jpg]
3 dispute, the determination of whether a Participant has incurred a Disability
will be made by the Committee and may be supported by the advice of a physician
competent in the area to which such Disability relates. “Dividend Equivalent”
means a right granted to a Participant under Article 12. “Effective Date” has
the meaning assigned such term in Section 3.1. “Eligible Participant” means an
employee, officer, consultant or director of the Company or any Subsidiary.
“Exchange” means the New York Stock Exchange, or if the Stock is no longer
listed on the New York Stock Exchange, any national securities exchange on which
the Stock may from time to time be listed. “Fair Market Value,” means (i) the
closing price of the Stock on the date of calculation (or on the last preceding
trading date if the Stock was not traded on such date) if the Stock is readily
tradeable on a national securities exchange or other market system or (ii) if
the Stock is not readily tradeable, the amount determined by the Committee in a
manner consistent with Section 409A of the Code, or, in the case of Shares
underlying Incentive Stock Options, the amount determined by the Committee in a
manner consistent with Section 422 of the Code. “Full-Value Award” means an
Award other than in the form of an Option or SAR, and which is settled by the
issuance of Stock (or at the discretion of the Committee, settled in cash valued
by reference to Stock value). “Incentive Stock Option” means a mean any Option,
or portion thereof, awarded to a Participant which is designated by the
Committee as an incentive stock option and also meets the applicable
requirements of an incentive stock option pursuant to Section 422 of the Code.
“Independent Directors” means those members of the Board who qualify at any
given time as an “independent” director under the applicable rules of the
Exchange, and as a “non-employee” director under Rule 16b-3 of the 1934 Act.
“Non-Employee Director” means a director of the Company who is not a common law
employee of the Company or a Subsidiary. “Option” means a right granted to a
Participant under Article 7 of the Plan to purchase Stock at a specified price
during specified time periods. “Participant” means an individual to whom an
Award has been made under the Plan. “Performance Award” means any award made
under the Plan pursuant to Article 10. “Plan” means The Knoll, Inc. 2018 Stock
Incentive Plan, as amended from time to time. “Restricted Stock” means Stock
granted to a Participant under Article 9 that is subject to certain restrictions
and to risk of forfeiture. “Restricted Stock Unit” means the right granted to a
Participant under Article 9 to receive Shares (or the equivalent value in cash
subject to 14.2) in the future, which right is subject to certain restrictions
and to risk of forfeiture. “Retirement” means a termination of employment upon
reaching age 65, or as otherwise set forth in an Award Agreement. “Shares” means
shares of the Stock. If there has been an adjustment or substitution with
respect to the Shares (whether or not pursuant to Article 15), the term “Shares”
shall also include any shares of stock or other securities that are substituted
for Shares or into which Shares are adjusted.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated004.jpg]
4 “Stock” means the $0.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15. “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the base
price of the SAR, all as determined pursuant to Article 8. “Subsidiary” means
any corporation, limited liability company, partnership or other entity, of
which 50% or more of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company. “Substitute Award”
means an Award under Section 14.9 of the Plan. “1933 Act” means the Securities
Act of 1933, as amended from time to time. “1934 Act” means the Securities
Exchange Act of 1934, as amended from time to time. ARTICLE 3 EFFECTIVE TERM OF
PLAN 3.1 EFFECTIVE DATE. The Plan was adopted by the Board on February 6, 2018,
but shall only be effective upon the approval of the Plan by the Company’s
shareowners within 12 months after the Plan’s adoption by the Board (the
“Effective Date”). 3.2 TERMINATION OF PLAN. Unless earlier terminated as
provided herein, the Plan shall continue in effect until the 10th anniversary of
the Effective Date, or if the shareowners approve an amendment to the Plan that
increases the number of Shares subject to the Plan, the tenth anniversary of the
date of such approval. The termination of the Plan on such date shall not affect
the validity of any Award outstanding on the date of termination, which shall
continue to be governed by the applicable terms and conditions of the Plan.
ARTICLE 4 ADMINISTRATION 4.1 COMMITTEE. The Plan shall be administered by the
Committee. It is intended that at least two of the directors appointed to serve
on the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act. However, the mere fact that a
Committee member fails to qualify as an Independent Director or fails to abstain
from such action shall not invalidate any Award made by the Committee if the
Award is otherwise validly made under the Plan. 4.2 ACTION AND INTERPRETATIONS
BY THE COMMITTEE. The Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award or Award
Agreement in the manner and to the extent it deems necessary to carry out the
intent of the Plan. The Committee’s interpretation of the Plan, any Awards made
under the Plan, any Award Agreement and all decisions and determinations by the
Committee with respect to the Plan are final, binding, and conclusive on all
parties. No member of the Committee will be liable for any good faith
determination, act or omission in connection with the Plan or any Award.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated005.jpg]
5 4.3 AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 and 4.4 hereof,
the Committee has the exclusive power, authority and discretion to: (a) Make
Awards; (b) Designate Participants; (c) Determine the type or types of Awards to
be made to each Participant; (d) Determine the number of Awards to be made and
the number of Shares or dollar amount to which an Award will relate; (e)
Determine the terms and conditions of any Award made under the Plan; (f)
Prescribe the form of each Award Agreement, which need not be identical for each
Participant; (g) Decide all other matters that must be determined in connection
with an Award; (h) Establish, adopt or revise any rules, regulations, guidelines
or procedures as it may deem necessary or advisable to administer the Plan; (i)
Make all other decisions and determinations that may be required under the Plan
or as the Committee deems necessary or advisable to administer the Plan; (j)
Amend the Plan or any Award Agreement as provided herein; and (k) Adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of the United States or any non-U.S.
jurisdictions in which the Company or any Subsidiary may operate, in order to
assure the viability of the benefits of Awards made to Participants located in
the United States or such other jurisdictions and to further the objectives of
the Plan. 4.4 DELEGATION. (a) Administrative Duties. The Committee may delegate
to one or more of its members or to one or more officers of the Company or to
one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. (b) Special Committee. The Committee may delegate to a
special committee, consisting of one or more Independent Directors, the
authority, within specified parameters as to the number and terms of Awards, to
make Awards under this Plan, including to (i) designate officers and/or
employees of the Company or any of its Subsidiaries to be recipients of Awards
under the Plan, and (ii) to determine the number of such Awards to be received
by any such Participants; provided, however, that such delegation of duties and
responsibilities may not be made with respect to the Awards made to Eligible
Participants (a) who are subject to Section 16(a) of the 1934 Act at the Award
Date. The acts of such delegates shall be treated hereunder as acts of the
Committee and such delegates shall report regularly to the Committee regarding
the delegated duties and responsibilities and any Awards so granted. ARTICLE 5
SHARES SUBJECT TO THE PLAN AND PLAN LIMITATIONS 5.1 NUMBER OF SHARES. Subject to
adjustment as provided in Sections 5.2 and Section 15.1, the aggregate number of
Shares reserved and available for issuance pursuant to Awards granted under the
Plan shall be 2,000,000. All of the Shares available for issuance pursuant to
this Section 5.1 shall, without limitation, be available to be granted as
Incentive Stock Options.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated006.jpg]
6 5.2 SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan Share reserve as of the Award Date, but shall be added back to the Plan
Share reserve or otherwise treated in accordance with subsections (a) through
(g) of this Section 5.2. (a) The full number of Shares subject to an Award shall
count against the number of Shares remaining available for issuance pursuant to
Awards made under the Plan, even if the exercise price of an Option is satisfied
through net-settlement or by delivering Shares to the Company (by either actual
delivery or attestation). (b) Upon exercise of SARs that are settled in Shares,
the full number of SARs (rather than the net number of Shares actually delivered
upon exercise) shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan. (c) Shares withheld from an
Award to satisfy tax withholding requirements shall count against the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan, and Shares delivered by a Participant to satisfy tax withholding
requirements shall not be added to the Plan Share reserve. (d) Shares
repurchased on the open market with the proceeds from the exercise of an Option
or a SAR shall not again be made available for issuance under the Plan. (e) To
the extent that all or a portion of an Award is canceled, terminated, expired,
forfeited or lapses for any reason, including by reason of failure to meet
time-based vesting requirements or to achieve performance goals, any unissued or
forfeited Shares subject to the Award will be added back to the Plan Share
reserve and again be available for issuance pursuant to Awards made under the
Plan. (f) Awards that, by their terms, may be only settled in cash, will not be
counted against the Share reserve. (g) Subject to applicable Exchange
requirements, shares available under a shareowner-approved plan of a company
acquired by the Company (as appropriately adjusted to Shares to reflect the
transaction) may be issued under the Plan pursuant to Awards made to individuals
who were not employees of the Company or its Subsidiaries immediately before
such transaction and will not count against the Share reserve. 5.3 STOCK
DISTRIBUTED. Any Stock distributed pursuant to an Award may consist, in whole or
in part, of authorized and unissued Stock, treasury Stock or Stock purchased on
the open market and may be subject to restrictions deemed appropriate by the
Committee. 5.4 LIMITATION ON AWARDS. Notwithstanding any provision in the Plan
to the contrary (but subject to adjustment as provided in Article 15): (a)
Options. The maximum number of Options granted under the Plan in any calendar
year to any one Participant shall be for 500,000 Shares. (b) SARs. The maximum
number of SARs granted under the Plan in any calendar year to any one
Participant shall be 500,000 with respect to Shares. (c) Other Awards. The
number of Shares with respect to which Restricted Stock, Restricted Stock Units
and Performance Awards may be granted to any one Participant during any calendar
year shall not exceed 500,000 Shares. (d) Awards to Non-Employee Directors. The
maximum number of Shares subject to Awards granted under the Plan or otherwise
during any one (1) fiscal year to any Non-Employee Director, taken together with
any cash fees paid by the Company to such Non-Employee Director during such
fiscal year for service as a Non-Employee Director, will not exceed $350,000 in
total value



--------------------------------------------------------------------------------



 
[exh101amendedandrestated007.jpg]
7 (calculating the value of any such awards based on the grant date fair value
of such awards for financial reporting purposes), including for this purpose,
the value of any Awards that are received in lieu of all or a portion of any
annual cash retainers or other similar cash based payments and excluding, for
this purpose, the value of any Dividend Equivalent payments paid pursuant to any
Award granted in a previous fiscal year. Nothing in this section shall limit an
Award or other compensation in excess of the limit of this Section 5.4(d) to the
extent such award or other compensation is approved by action of the Board
whereby all affected Non-Employee Directors have recused themselves from such
approval. (e) Minimum Vesting. Awards shall be subject to forfeiture as
determined by the Committee and set forth in the applicable Award agreement,
provided however, that: (1) The Company intends that non-performance Awards will
normally vest over a minimum three year period, except for Awards to
Non-Employee Directors, which will normally vest over a two year period. (2) The
minimum vesting period over which Awards shall vest is one (1) year from the
Award Date, provided that this restriction shall not apply (A) as determined by
the Committee, in the case of the participant’s death, Disability or Retirement
or a Change in Control, (B) to an Award that is granted in lieu of cash
compensation foregone at the election of a Participant, (C) to Awards for an
aggregate number of Shares not to exceed 5% of the total number of Shares
available for issuance under this Plan (determined as of the Effective Date),
and (D) to Substitute Awards, which in each case of (A) through (D) may have no
vesting period or a vesting period which lapses in full prior to a Participant’s
completion of less than one (1) year of service following the Award Date.
Notwithstanding the forgoing, awards to Non-Employee Directors granted on or
about the annual stockholders’ meeting may vest at the next annual stockholders’
meeting even if such period between the two meetings is less than one (1) year.
ARTICLE 6 ELIGIBILITY 6.1 GENERAL. Awards may be granted only to Eligible
Participants who are providing services to the Company or a Subsidiary. ARTICLE
7 STOCK OPTIONS 7.1 GENERAL. Options may be (i) Incentive Stock Options within
the meaning of Section 422 of the Code, or (ii) Options which do not qualify as
Incentive Stock Options (“Nonqualified Stock Options”). The Committee may grant
to any participant one or more Incentive Stock Options, Nonqualified Stock
Options, or both types of Options. Each Option shall be subject to such terms
and conditions consistent with the Plan as shall be determined by the Committee
and as set forth in the Award Agreement. In addition, each Option shall be
subject to the following limitations set forth in this Section 7. (a) Exercise
Price. The exercise price per Share under an Option shall be determined by the
Committee, provided that the exercise price for any Option (other than an Option
issued as a Substitute Award pursuant to Section 14.9) shall not be less than
the Fair Market Value as of the Award Date. (b) Prohibition on Repricing. Except
as otherwise provided in Article 15, without the prior approval of the
shareowners of the Company: (i) the exercise price of an Option may not be
reduced, directly or indirectly, (ii) an Option may not be cancelled in exchange
for cash, other Awards, or Options or SARs with an exercise or base price that
is less than the exercise price of the original Option, or otherwise, and (iii)
the Company may not repurchase an Option for value (in cash, substitutions,



--------------------------------------------------------------------------------



 
[exh101amendedandrestated008.jpg]
8 cash buyouts, or otherwise) from a Participant if the current Fair Market
Value of the Shares underlying the Option is lower than the exercise price per
Share of the Option. (c) Time and Conditions of Exercise. The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part, subject to Section 7.1(e). The Committee shall also determine the
performance or other conditions, if any, that must be satisfied before all or
part of an Option may be exercised or vested. (d) Payment. The Committee shall
determine the methods by which the exercise price of an Option may be paid, the
form of payment, and the methods by which Shares shall be delivered or deemed to
be delivered to Participants. As determined by the Committee at or after the
Award Date, payment of the exercise price of an Option may be made, in whole or
in part, in the form of (i) cash or cash equivalents, (ii) delivery (by either
actual delivery or attestation) of previously-acquired Shares based on the Fair
Market Value of the Shares on the date the Option is exercised, (iii)
withholding of Shares from the Option based on the Fair Market Value of the
Shares on the date the Option is exercised, (iv) broker-assisted market sales,
or (v) any other “cashless exercise” arrangement. (e) Exercise Term. No Option
granted under the Plan shall be exercisable for more than ten years from the
Award Date. (f) No Deferral Feature. No Option shall provide for any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise or disposition of the Option. (g) No Dividend Equivalents. No
Option shall provide for Dividend Equivalents. (h) Incentive Stock Options.
Incentive Stock Options may be granted to Participants who are employees on the
Award Date. The aggregate market value (determined as of the time the Option is
granted) of Common Stock with respect to which Incentive Stock Options (under
all option plans of the Company) are exercisable for the first time by a
participant during any calendar year shall not exceed $100,000 or such other
amount set forth in Section 422(d) or any successor thereto. For purposes of the
preceding sentence, Incentive Stock Options shall be taken into account in the
order in which they are granted. Incentive Stock Options may not be granted to
any participant who, at the time of grant, owns stock possessing (after the
application of the attribution rules of Section 424(d) of the Code) more than 10
percent of the total combined voting power of all outstanding classes of stock
of the Company or any of its Subsidiaries, unless the exercise price is fixed at
not less than 110 percent of the Fair Market Value of Common Stock on the date
of grant and the exercise of such Option is prohibited by its terms after the
expiration of 5 years from the date of grant of such Option. ARTICLE 8 STOCK
APPRECIATION RIGHTS 8.1 STOCK APPRECIATION RIGHTS. The Committee is authorized
to grant SARs to Eligible Participants on the following terms and conditions:
(a) Right to Payment. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of: (1) The Fair Market Value of one Share on the date of
exercise; over (2) The base price of the SAR as determined by the Committee and
set forth in the Award Agreement, which shall not be less than the Fair Market
Value of one Share on the Award Date.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated009.jpg]
9 (b) Prohibition on Repricing. Except as otherwise provided in Article 15,
without the prior approval of the shareowners of the Company: (i) the base price
of a SAR may not be reduced, directly or indirectly, (ii) a SAR may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the base price of the original SAR, and
(iii) the Company may not repurchase a SAR for value (in cash, substitutions,
cash buyouts, or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the SAR is lower than the base price per Share of the
SAR. (c) Time and Conditions of Exercise. The Committee shall determine the time
or times at which a SAR may be exercised in whole or in part. No SAR shall be
exercisable for more than ten years from the Award Date. (d) No Deferral
Feature. No SAR shall provide for any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise or
disposition of the SAR. (e) No Dividend Equivalents. No SAR shall provide for
Dividend Equivalents. ARTICLE 9 RESTRICTED STOCK AND RESTRICTED STOCK UNITS 9.1
RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee is authorized to make
Awards of Restricted Stock and Restricted Stock Units to Eligible Participants
in such amounts and subject to such terms and conditions as may be selected by
the Committee. 9.2 ISSUANCE AND RESTRICTIONS. Restricted Stock and Restricted
Stock Units shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose. These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Agreement or any special Plan document
governing an Award, a Participant shall have none of the rights of a shareowner
with respect to Restricted Stock Units until Shares of Stock are released in
settlement of such Awards. 9.3 DIVIDENDS. In the case of Restricted Stock Units,
the Participant shall not be entitled to receive dividends or Dividend
Equivalents unless the Award Agreement specifically provides for Dividend
Equivalents, subject to Section 12.1. In the case of Restricted Stock, all
dividends with respect to such Shares shall be accumulated and shall be subject
to the same terms and conditions as are applicable to the Restricted Stock to
which the dividends relate. For avoidance of doubt, all such accumulated
dividends shall be paid in cash only if and when the Restricted Stock to which
they relate vest. 9.4 FORFEITURE. Subject to the terms of the Award Agreement
and except as otherwise determined by the Committee at the time of the grant of
the Award or thereafter, upon termination of Continuous Service during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock or Restricted Stock
Units that are at that time subject to restrictions shall be forfeited. 9.5
DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered to
the Participant at the Award Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated010.jpg]
10 ARTICLE 10 PERFORMANCE AWARDS 10.1 PERFORMANCE AWARDS. The Committee is
authorized to make any Award under this Plan, including cash-based Awards, with
performance-based vesting criteria, on such terms and conditions as may be
selected by the Committee. Any such Awards with performance-based vesting
criteria are referred to herein as Performance Awards. The Committee shall have
the complete discretion to determine the number of Performance Awards made to
each Eligible Participant, subject to Section 5.4, and to designate the
provisions of such Performance Awards as provided in Section 4.3. All
Performance Awards shall be evidenced by an Award Agreement or a written program
established by the Committee, pursuant to which Performance Awards are awarded
under the Plan under uniform terms, conditions and restrictions set forth in
such written program. 10.2 PERFORMANCE GOALS. The Committee may establish
performance goals for Performance Awards which may be based on any criteria
selected by the Committee. Such performance goals may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of the Participant, a Subsidiary or a division, region, department or function
within the Company or a Subsidiary. If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or a Subsidiary conducts its
business, or other events or circumstances render performance goals to be
unsuitable, the Committee may modify such performance goals in whole or in part,
as the Committee deems appropriate. If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the Participant in an amount determined by the
Committee. ARTICLE 11 QUALIFIED PERFORMANCE-BASED AWARDS 11.1 Unless otherwise
determined by the Committee, Performance Awards granted to Covered Employees are
intended to qualify as Qualified Performance-Based Awards. The Committee shall
establish performance goals for Qualified Performance-Based Awards within the
first 90 days of a performance period (“Qualified Business Criteria”) based on
one or more of the following, which may be expressed in terms of Company-wide
objectives or in terms of objectives that relate to the performance of a
Subsidiary or a division, region, department or function within the Company or a
Subsidiary: total shareholder return, operating profits; revenue growth; gross
profit margin; operating profit margin; net sales; pretax income before
allocation of corporate overhead and bonus; budget; earnings per Share; net
income; division, group or corporate financial goals; return on stockholders’
equity; return on assets; attainment of strategic and operational initiatives;
appreciation in and/or maintenance of the price of Common Stock or any other
publicly-traded securities of the Company; market share; gross profits; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; economic value-added models; comparisons with various stock market
indices; reductions in costs; and/or any other business criteria determined in
advance and in writing by the Committee. Performance goals with respect to the
foregoing Qualified Business Criteria may be specified in absolute terms, in
percentages, or in terms of growth from period to period or growth rates over
time, as well as measured relative to the performance of a group of comparator
companies, or a published or special index, or a stock market index, that the
Committee deems appropriate, and may be calculated for a single year or
calculated on a compound basis over multiple years. Any member of a comparator
group or an index that ceases to exist during a measurement period shall be
disregarded for the entire measurement period. Performance Goals need not be
based upon an increase or positive result under a business criterion and



--------------------------------------------------------------------------------



 
[exh101amendedandrestated011.jpg]
11 could include, for example, the maintenance of the status quo or the
limitation of economic losses (measured, in each case, by reference to a
specific business criterion). Performance measures may but need not be
determinable in conformance with generally accepted accounting principles. 11.2
ACHIEVEMENT OF PERFORMANCE GOALS. Each Qualified Performance-Based Award shall
be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Business Criteria, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived, in whole or in part, upon (i) the
termination of employment of a Participant, or (ii) the occurrence of a Change
in Control. Performance periods established by the Committee for any such
Qualified Performance-Based Award must be at least twelve months and may be any
longer period. In addition, the Committee has the right, in connection with the
grant of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals. The Committee also reserves the right to exercise positive discretion in
extraordinary situations or where such positive discretion is needed to remedy
an inequitable outcome, which discretion may be used to increase a payout, but
not beyond the target amount. 11.3 INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE
CRITERIA. The Committee may provide in any Qualified Performance-Based Award, at
the time the performance goals are established, that any evaluation of
performance shall exclude or otherwise objectively adjust for any specified
circumstance or event that occurs during a performance period, including by way
of example but without limitation the following: (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) extraordinary nonrecurring items as described in then-current
accounting principles; (f) extraordinary nonrecurring items as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareowners for the
applicable year; (g) acquisitions or divestitures; and (h) foreign exchange
gains and losses. 11.4 CERTIFICATION OF PERFORMANCE GOALS. Any payment of a
Qualified Performance-Based Award granted with performance goals pursuant to
this Article 11 shall be conditioned on the written certification of the
Committee in each case that the performance goals and any other material
conditions were satisfied. Except as specifically provided in Sections 11.2 or
11.3, no Qualified Performance-Based Award held by a Covered Employee may be
amended, nor may the Committee exercise any discretionary authority it may
otherwise have under the Plan with respect to a Qualified Performance-Based
Award under the Plan, in any manner to waive the achievement of the applicable
performance goal based on Qualified Business Criteria or to increase the amount
payable pursuant thereto or the value thereof. ARTICLE 12 DIVIDEND EQUIVALENTS
12.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to pay Dividend
Equivalents with respect to Full-Value Awards made hereunder, subject to such
terms and conditions as may be selected by the Committee, provided that, no
Dividend Equivalent shall vest prior to Full-Value Award to which it relates.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents (i) will be deemed to have
been reinvested in additional Shares or otherwise reinvested, or (ii) except in
the case of Performance Awards, will be paid or distributed to the Participant
as accrued (in which case, such Dividend Equivalents must be paid or distributed
no later than the 15th day of the 3rd month following the



--------------------------------------------------------------------------------



 
[exh101amendedandrestated012.jpg]
12 later of (A) the end of the calendar year in which the corresponding
dividends were paid to shareowners, or (B) the end of the first calendar year in
which the Participant’s right to such Dividends Equivalents is no longer subject
to a substantial risk of forfeiture). ARTICLE 13 [Reserved] ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS 14.1 AWARD AGREEMENTS. Each Award shall be
evidenced by an Award Agreement. Each Award Agreement shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee. 14.2 FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee,
payment of Awards may be made in cash, Stock, a combination of cash and Stock,
or any other form of property as the Committee shall determine. In addition,
payment of Awards may include such terms, conditions, restrictions and/or
limitations, if any, as the Committee deems appropriate, including, in the case
of Awards paid in the form of Stock, restrictions on transfer and forfeiture
provisions. 14.3 LIMITS ON TRANSFER. No right or interest of a Participant in
any unexercised or restricted Award may be pledged, encumbered, or hypothecated
to or in favor of any party other than the Company or a Subsidiary, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or a Subsidiary. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution. 14.4 STOCK TRADING RESTRICTIONS. All Stock
issuable under the Plan is subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal or state securities laws, rules and regulations and the rules of any
national securities exchange or automated quotation system on which the Stock is
listed, quoted, or traded. The Committee may place legends on any Stock
Agreement or issue instructions to the transfer agent to reference restrictions
applicable to the Stock. 14.5 TREATMENT UPON TERMINATION OF SERVICE. The
applicable Award Agreement or other special Plan document governing an Award
shall specify the treatment of such Award upon the termination of a
Participant’s Continuous Service. 14.6 EFFECT OF A CHANGE IN CONTROL. The
provisions of this Section 14.6 shall apply in the case of a Change in Control,
unless otherwise provided in the Award Agreement or any special Plan document or
separate agreement with a Participant governing an Award. (a) Awards Assumed or
Substituted by Surviving Entity. With respect to Awards assumed by the Surviving
Entity or otherwise equitably converted or substituted in connection with a
Change in Control: if within one (1) year after the effective date of the Change
in Control, a Participant’s employment is involuntarily terminated other than
for cause, then (i) all of that Participant’s outstanding Options or SARs shall
become fully exercisable, (ii) all time-based vesting restrictions on his or her
outstanding Awards shall lapse, and (iii) the payout level under all of that
Participant’s performance-based Awards that were outstanding immediately before
the effective time of the Change in Control shall be determined and deemed to
have been earned as of the date of termination based upon an assumed achievement
of all relevant performance goals at the “target” level, and, there shall be a
pro rata payout to such Participant within 60 days following the date of
termination of employment (unless a later date is required under Section 17.3),
based upon the length of time (in days) within the performance period that has
elapsed prior to the date



--------------------------------------------------------------------------------



 
[exh101amendedandrestated013.jpg]
13 of termination of employment. Any Options or SARs shall thereafter continue
or lapse in accordance with the other provisions of the Plan and the Award
Agreement. (b) Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options or SARs shall become fully exercisable, (ii)
time-based vesting restrictions on outstanding Awards shall lapse, and (iii) the
payout level attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon an assumed achievement of all relevant performance goals at
the “target” level, and there shall be a pro rata payout to Participants within
sixty (60) days following the Change in Control (unless a later date is required
by Section 17.3 hereof), based upon the length of time (in days) within the
performance period that has elapsed prior to the Change in Control. Any Options
or SARs shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Agreement. Subject to compliance with Code
Section 409A, and any greater rights granted to Participants hereunder, in the
event of a Change in Control, any outstanding Awards shall be treated as
provided in the applicable agreement or plan of merger, consolidation or sale of
assets. 14.7 ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Sections 14.5 or 14.6 above, subject to 5.4(e), the
Committee may in its sole discretion at any time determine that, upon the
termination of service of a Participant for any reason, or the occurrence of a
Change in Control, all or a portion of such Participant’s Options or SARs shall
become fully or partially exercisable, that all or a part of the restrictions on
all or a portion of the Participant’s outstanding Awards shall lapse, and/or
that any performance-based criteria with respect to any Awards held by that
Participant shall be deemed to be wholly or partially satisfied, in each case,
as of such date as the Committee may, in its sole discretion, declare. The
Committee may discriminate among Participants and among Awards made to a
Participant in exercising its discretion pursuant to this Section 14.7. 14.8
FORFEITURE EVENTS. Awards under the Plan shall be subject to any compensation
recoupment policy that the Company may adopt from time to time that is
applicable by its terms to the Participant, including without limitation, the
Knoll, Inc. Compensation Recoupment Policy, as may be amended from time to time.
In addition, the Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, (i) termination of employment for cause, (ii) violation of material
Company or Subsidiary policies, (iii) breach of noncompetition, confidentiality
or other restrictive covenants that may apply to the Participant, (iv) other
conduct by the Participant that is detrimental to the business or reputation of
the Company or any Subsidiary, or (v) a later determination that the vesting of,
or amount realized from, a Performance Award was based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, whether or not the Participant caused or contributed to such material
inaccuracy. The Company shall seek to recover any Award made as required by the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any other “clawback” provision required by law or the listing standards of the
Exchange. 14.9 SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan
in substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or a Subsidiary as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing corporation. The Committee may direct that the
substitute awards be made on such terms and conditions as the Committee
considers appropriate in the circumstances.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated014.jpg]
14 ARTICLE 15 CHANGES IN CAPITAL STRUCTURE 15.1 MANDATORY ADJUSTMENTS. In the
event of a nonreciprocal transaction between the Company and its shareowners
that causes the per-share value of the Stock to change (including, without
limitation, any stock dividend, stock split, spin-off, rights offering, or large
nonrecurring cash dividend), the Committee shall make such adjustments to the
Plan and Awards as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such transaction.
Action by the Committee may include: (i) adjustment of the number and kind of
shares that may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price or base price of outstanding Awards or the measure to be used to determine
the amount of the benefit payable on an Award; and (iv) any other adjustments
that the Committee determines to be equitable. Notwithstanding the foregoing,
the Committee shall not make any adjustments to outstanding Options or SARs that
would constitute a modification or substitution of the stock right under Treas.
Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a new
stock right or change in the form of payment for purposes of Code Section 409A.
Without limiting the foregoing, in the event of a subdivision of the outstanding
Stock (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, the authorization limits under Sections 5.1 and 5.4 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor. 15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation
of any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.
15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. ARTICLE 16 AMENDMENT,
MODIFICATION AND TERMINATION 16.1 AMENDMENT, MODIFICATION AND TERMINATION. The
Board or the Committee may, at any time and from time to time, amend, modify or
terminate the Plan without shareowner approval; provided, however, that if an
amendment to the Plan would, in the reasonable opinion of the Board or the
Committee, either (i) materially increase the number of Shares available under
the Plan, (ii) expand the types of awards under the Plan, (iii) materially
expand the class of participants eligible to participate in the Plan, (iv)
materially extend the term of the Plan, or (v) otherwise constitute a material
change requiring shareowner approval under applicable laws, policies or
regulations or the applicable listing or other requirements of an Exchange, then
such amendment shall be subject to shareowner approval; and provided, further,
that the Board or Committee may condition any other amendment or modification on
the approval of shareowners of the Company for any reason, including by reason
of such approval being necessary or deemed advisable (i) to comply with the
listing or other requirements of an Exchange, or



--------------------------------------------------------------------------------



 
[exh101amendedandrestated015.jpg]
15 (ii) to satisfy any other tax, securities or other applicable laws, policies
or regulations. Notwithstanding the forgoing, any amendment related to the
compensation of Non-Employee Directors shall be subject to approval by the
Board. 16.2 AWARDS PREVIOUSLY MADE. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however: (a) Subject to the terms of the
applicable Award Agreement, such amendment, modification or termination shall
not, without the Participant’s consent, reduce or diminish the value of such
Award determined as if the Award had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination (with the
per-Share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment or
termination over the exercise or base price of such Award); (b) The original
term of an Option or SAR may not be extended without the prior approval of the
shareowners of the Company; (c) Except as otherwise provided in Section 15.1,
the exercise price of an Option or base price of a SAR may not be reduced,
directly or indirectly, without the prior approval of the shareowners of the
Company; and (d) No termination, amendment, or modification of the Plan shall
adversely affect any Award previously made under the Plan, without the written
consent of the Participant affected thereby. An outstanding Award shall not be
deemed to be “adversely affected” by a Plan amendment if such amendment would
not reduce or diminish the value of such Award determined as if the Award had
been exercised, vested, cashed in or otherwise settled on the date of such
amendment (with the per-Share value of an Option or SAR for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment over the exercise or base price of such Award). 16.3 COMPLIANCE
AMENDMENTS. Notwithstanding anything in the Plan or in any Award Agreement to
the contrary, the Board or the Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 16.3 to any
Award made under the Plan without further consideration or action. 16.4
CORRECTION OF ERRORS. Notwithstanding anything in any Award Agreement to the
contrary, the Committee may amend an Award Agreement, to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
correcting errors occurring in connection with the grant or documentation of an
Award, including rescinding an Award erroneously granted, including, but not
limited to, an Award erroneously granted to an individual who does not qualify
as an Eligible Participant on the date of grant. By accepting an Award under
this Plan, a Participant agrees to any amendment made pursuant to this Section
16.4 to any Award made under the Plan without further consideration or action.
ARTICLE 17 GENERAL PROVISIONS 17.1 RIGHTS OF PARTICIPANTS. (a) No Participant or
any Eligible Participant shall have any claim to receive any Award under the
Plan. Neither the Company, its Subsidiaries nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the



--------------------------------------------------------------------------------



 
[exh101amendedandrestated016.jpg]
16 Committee selectively among Eligible Participants who receive, or are
eligible to receive, Awards (whether or not such Eligible Participants are
similarly situated). (b) Nothing in the Plan, any Award Agreement or any other
document or statement made with respect to the Plan, shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or status as an officer, or any Participant’s service
as a director, at any time, nor confer upon any Participant any right to
continue as an employee, officer or director of the Company or any Subsidiary,
whether for the duration of a Participant’s Award or otherwise. (c) Neither an
Award nor any benefits arising under this Plan shall constitute an employment
contract with the Company or any Subsidiary and, accordingly, subject to Article
16, this Plan and the benefits hereunder may be terminated at any time in the
sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company or an of its Subsidiaries. (d) No Award
gives a Participant any of the rights of a shareowner of the Company unless and
until Shares are in fact issued to such person in connection with such Award.
17.2 WITHHOLDING. The Company shall have the right and power to deduct from all
amounts paid to a Participant in cash or Shares or to require a Participant to
remit in cash to the Company promptly upon notification of the amount due, an
amount to satisfy the minimum federal, state or local or foreign taxes or other
obligations required by law to be withheld with respect thereto with respect to
any Stock Award under this Plan. In the case of any Stock Award satisfied in the
form of Shares, no Shares shall be issued unless and until arrangements
satisfactory to the Committee shall have been made to satisfy the statutory
minimum withholding tax obligations applicable with respect to such Award. The
Company may defer issuance or delivery of Stock until such requirements are
satisfied. Without limiting the generality of the foregoing, the Company shall
have the right to retain, or the Committee may, subject to such terms and
conditions as it may establish from time to time, permit Participants to elect
to tender, Shares (including Shares pursuant to or issuable in respect of an
Award) to satisfy, in whole or in part, the amount required to be withheld
(provided that such amount, consistent with Accounting Standards Codification
718 as amended from time to time, shall not be in excess of the maximum
statutory federal, state and local withholding requirements). 17.3 SPECIAL
PROVISIONS RELATED TO CODE SECTION 409A. (a) It is the intention of Company that
the provisions of this Plan and any Award thereunder either (i) provide
compensation that is not deferred compensation, or (ii) provide compensation
that is deferred compensation exempt from Section 409A of the Code, or (iii)
provide deferred compensation that complies with Section 409A of the Code and
the rules, regulations and other authorities promulgated thereunder (including
the transition rules thereof) (collectively, “409A”), and all provisions of this
Plan and any Award Agreements will be construed and interpreted in a manner
consistent with this intent. (b) To the extent a Participant is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code and as determined
in good faith by Company, notwithstanding the timing of payment otherwise
provided in the Plan or an Award Agreement, no payment, distribution or benefit
that constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the
six-month period after separation from service will be made during such
six-month period, and any such payment, distribution or benefit will instead be
paid on the first business day after such six-month period.



--------------------------------------------------------------------------------



 
[exh101amendedandrestated017.jpg]
17 (c) For purposes of 409A, each installment, tranche, portion or segment of a
payment under the Plan or any Award, will be deemed to be a separate payment as
permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii). (d)
Notwithstanding anything to the contrary contained in the Plan or any Award
Agreement, any payment caused by a termination of employment shall occur only to
the extent that the Participant incurs a “separation from service” with the
Company within the meaning of Treasury Regulation Section 1.409A-1(h). (e)
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty. 17.4 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Subsidiary.
In its sole discretion, the Committee may authorize the creation of grantor
trusts or other arrangements to meet the obligations created under the Plan to
deliver Shares or payments in lieu of Shares with respect to Awards. This Plan
is not intended to be subject to ERISA. 17.5 RELATIONSHIP TO OTHER BENEFITS. No
payment under the Plan shall be taken into account in determining any benefits
under any pension, retirement, savings, profit sharing, group insurance, welfare
or benefit plan of the Company or any Subsidiary unless provided otherwise in
such other plan. Nothing contained in the Plan will prevent the Company from
adopting other or additional compensation arrangements, subject to shareowner
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. 17.6 FRACTIONAL
SHARES. No fractional Shares shall be issued and the Committee shall determine,
in its discretion, whether cash shall be given in lieu of fractional Shares or
whether such fractional Shares shall be eliminated by rounding up or down. 17.7
GOVERNMENT AND OTHER REGULATIONS. (a) Notwithstanding any other provision of the
Plan, no Participant who acquires Shares pursuant to the Plan may, during any
period of time that such Participant is an Subsidiary of the Company (within the
meaning of the rules and regulations of the Securities and Exchange Commission
under the 1933 Act), sell such Shares, unless such offer and sale is made (i)
pursuant to an effective registration statement under the 1933 Act, which is
current and includes the Shares to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirement of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act. (b) Notwithstanding any other
provision of the Plan, if at any time the Committee shall determine that the
registration, listing or qualification of the Shares covered by an Award upon
any Exchange or under any foreign, federal, state or local law or practice, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such Award
or the purchase or receipt of Shares thereunder, no Shares may be purchased,
delivered or received pursuant to such Award unless and until such registration,
listing, qualification, consent or approval shall have been effected or obtained
free of any condition not acceptable to the Committee. Any Participant receiving
or purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements. The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have



--------------------------------------------------------------------------------



 
[exh101amendedandrestated018.jpg]
18 been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement. 17.8
GOVERNING LAW. To the extent not governed by federal law, the Plan and all Award
Agreements shall be construed in accordance with and governed by the laws of the
State of Delaware. 17.9 SEVERABILITY. In the event that any provision of this
Plan is found to be invalid or otherwise unenforceable under any applicable law,
such invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein. 17.10 NO
LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in any way
affect the right or power of the Company to make adjustments, reclassification
or changes in its capital or business structure or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.
The Plan shall not restrict the authority of the Company, for proper corporate
purposes, to draft or assume awards, other than under the Plan, to or with
respect to any person. If the Committee so directs, the Company may issue or
transfer Shares to an Subsidiary, for such lawful consideration as the Committee
may specify, upon the condition or understanding that the Subsidiary will
transfer such Shares to a Participant in accordance with the terms of an Award
made to such Participant and specified by the Committee pursuant to the
provisions of the Plan. 17.10 INDEMNIFICATION. Neither the Board nor the
Committee, nor any member of either or any delegate thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with the Plan, and the members of the Board and the
Committee (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors’ and officers’ liability insurance coverage which may be in
effect from time to time and/or any indemnification agreement between such
individual and the Company. 17.11 DEFERRAL. Except as otherwise provided herein,
a Participant may defer receipt or payment of any Award (other than an Option or
a SAR), in accord with the terms of any deferred compensation plan or
arrangement of the Company.



--------------------------------------------------------------------------------



 